the amount is limited by the retainer agreement. Respondents argue that
                they were discharged and may assert a charging lien, and that discharged
                attorneys with contingency fee agreements may recover the reasonable
                value of their services in quantum meruit. We review the construction of
                NRS 18.015 de novo. Leventhal v. Black & LoBello, 129 Nev. , 305
                P.3d 907, 910 (2013).
                            Regarding an attorney's withdrawal or discharge, NRS 18.015
                is silent, requiring only that there must be a "claim, demand or cause of
                action, . . . which has been placed in the attorney's hands by a client for
                suit or collection," or upon which a suit or other action has been instituted,
                before the attorney may assert a charging lien. NRS 18.015(1) (2012). 1
                We have previously determined that a charging lien asserted by a
                withdrawing or discharged attorney is enforceable.     See Earl v. Las Vegas
                Auto Parts, Inc., 73 Nev. 58, 62, 307 P.2d 781, 783 (1957). Accordingly, in
                this case, respondents' right to assert a charging lien is not foreclosed by
                the fact that they either withdrew or were discharged by appellants.
                            Although respondents' withdrawal or discharge does not
                prevent them from asserting a charging lien, the amount of the charging
                lien is limited to "the amount of any fee which has been agreed upon by
                the attorney and client," or, in the absence of an agreement, to "a
                reasonable fee for the services." NRS 18.015(1). Thus, the fee agreement
                controls the lien amount, subject to the district court's determination of
                the reasonableness of the charges under Brunzell v. Golden Gate National
                Bank, 85 Nev. 345, 349, 455 P.2d 31, 33 (1969). NRS 18.015(1); Argentena

                      'The 2013 Legislature amended NRS 18.015. 2013 Nev. Stat., ch.
                79, § 1; S.B. 140, 77th Leg. (Nev. 2013). This appeal is governed by the
                pre-amendment version of NRS 18.015. See NRS 18.015 (2012).


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                Consol. Mining Co. v. Jolley Urga Wirth Woodbury & Standish, 125 Nev.
                527, 540 n.2, 216 P.3d 779, 788 n.2 (2009).
                              In this case, the retainer agreement provided for a $15,000
                retainer fee and a contingency fee of one-third of any amount recovered in
                excess of $2.565 million if the case proceeded past the NRCP 16.1
                conference. The retainer agreement did not specify what would occur if
                respondents were discharged or withdrew before the case concluded.
                Appellants had recovered only $50,000 when the charging lien was
                adjudicated, and did not recover any other amounts during the remainder
                of the litigation. In cases involving contingency fee agreements, attorneys
                are permitted to assert a charging lien upon the occurrence of the
                contingency and recover a reasonable amount in quantum meruit for
                services rendered before their withdrawal or discharge. Here, however,
                because the contingency did not occur, we conclude that respondents are
                not entitled to recover the reasonable value of their services in quantum
                meruit. NRS 18.015(1); see generally Fracasse v. Brent, 494 P.2d 9 (Cal.
                1972). Thus, the district court improperly adjudicated respondents'
                charging lien. Accordingly, we
                              ORDER the judgment of the district court REVERSED. 2




                P e.-4.0k
                Parraguirre

                      2 We  have considered the parties' other arguments and conclude that
                they are either without merit or moot in light of this order.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A

                                               1111           111171
                cc:   Second Judicial District Court Dept. 10
                      Margaret M. Crowley, Settlement Judge
                      Laxalt & Nomura, Ltd./Reno
                      Carl M. Hebert
                      Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                    4
(0) 1947A 4,